The appeal is from orders dismissing motions to dismiss bill of complaint and to strike certain paragraphs of the bill.
The purpose of the suit was to require an accounting and judicial determination of the amount of the taxes due by *Page 191 
the respondents to satisfy levies for debt service. The bill alleged in effect that stated tax levies had been made in accordance with the provisions of Chapter 12990, Acts of 1927. That certain levies were so made before that legislative Act was adjudged invalid, while certain other of the involved levies were made after the date of such adjudication. That certain bonded indebtedness had been created under the provisions of that Act and that other indebtedness had accrued while the municipality had operated under the Act. That judgments had been obtained against the municipality on obligations incurred by the municipality while operating under the provisions of Chapter 12990, which judgments were outstanding and unpaid and that a peremptory writ of mandamus had been issued out of the U.S. District Court of the Southern District of Florida requiring the complainant to collect taxes with which to provide funds with which to meet certain obligations of the municipality created while it operated under that Act.
Two of the grounds of the motions to dismiss are:
"2. That the bill of complaint shows upon its face that the decree of the Supreme Court has ousted the Town of Lake Placid from jurisdiction over the lands described in said bill of complaint.
"3. That this proceeding is brought upon authority of Chapter 12990, Laws of Florida, Special Acts of 1927, approved June 6, 1927, which said Act is unconstitutional, null and void as being in violation of the due process of law provisions of the State and Government Constitutions, which has been so declared by the Supreme Court of Florida to be unconstitutional."
  See State, ex rel. Landis, v. Town of Lake Placid, 121 Fla. 839,  164 So. 2d 531.
The orders appealed from should be affirmed on authority of the opinion and judgment of this Court in the case *Page 192 
of The State of Florida v. Holly Hill, filed June 3rd, 1937, and cases there cited.
It is so ordered.
Affirmed.
WHITFIELD, TERRELL and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissent.